     Case 2:20-cv-01247-TLN-CKD Document 15 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
     CONCETTA MANZANO S., GEORGE F.          Case No.: 2:20-cv-01247-TLN-CKD
11   SEMEIL, JR.,
                                             ORDER REGARDING JOINT
12               Plaintiffs,                 STIPULATION REQUESTING THE
                                             REMAND OF THE FEDERAL ACTION TO
13   v.                                      THE STATE COURT
14   WELLS FARGO BANK, N.A., FAY
     SERVICING, LLC and DOES 1 through
15   50, inclusive,
16               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
                                              1
     Case 2:20-cv-01247-TLN-CKD Document 15 Filed 07/29/20 Page 2 of 2

 1                                                   ORDER
 2           Pursuant to the parties’ Joint Stipulation and good cause appearing, it is hereby ORDERED

 3   as follows:

 4           1.       The Joint Stipulation (ECF No. 14) is granted;

 5           2.       This action is remanded back to the Superior Court of California, County of El

 6                    Dorado, case no. PC20200223;

 7           3.       All matters scheduled in this federal action are taken off calendar; and

 8           4.       The Clerk of Court is directed to close this case.

 9

10
     Dated: July 28, 2020
11

12

13

14
     17.1247.stip.remand
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
